Title: To Thomas Jefferson from C. Hammond, 7 August 1821
From: Hammond, C.
To: Jefferson, Thomas


Dear Sir.
St.Clairsville Ohio.
August 7th 1821
You have, no doubt, noticed the manner in which a letter from you, originally published in the Richmond Enquirer, is introduced into the national Intelligencer of the 21st of July. It seems clear to me, that the interpretation, which the Editors of the Intelligencer have given to a part of that letter, is not the natural meaning of the language you have used. I cannot but hope that the proceedings of our state, in her controversy with the Bank of the United States, are not regarded by you as anticonstitutional, deserving rebuke or reprehension.The respect and reverence with which the people of ohio look to your sentiments give great weight to any opinion you may Express; and it is therefore very desirable that you should not be misunderstood upon any subject more Especially upon one so vitally important as that of the relative rights and duties of the national and state governments. The turn given to your opinions by the Editors of the Intelligencer, is calculated to make a strong impression, in ohio, unfavourable to the proceedings of the state authorities of the use that is, and that will be made of your name, the Enclosed, cut out from the Muskingum Messenger printed at Zaneville ohio, 31st July may serve as a specimen. May I ask of you a distinct Expression of your opinion, or of the sense, in which the letter quoted, ought to be understood.  I am sensible that my request is in some measure obtrusive, and I beg of you to allow me an apology in the public nature and great importance of the subject, upon which, I suppose, you are made to speak a language, not in accordance with your sentiments.With great respect and consideration I am D Sir yours &cC. Hammond.PS. Should you write address to “StClairsville Belmont County ohio. way of Washinton City”